     Case 1:12-cr-00360-DAD-BAM Document 333 Filed 12/17/20 Page 1 of 2

 1    LAW OFFICE OF EMILY DELEON
      EMILY DELEON, SBN 296416
 2    1318 K Street
 3    Bakersfield, CA 93301
      Tel: (661) 331-0207
 4    Email: emily@lawdeleon.com

 5    Attorney for:
      Raymond Arthur Gentile
 6
 7
 8                                 UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                          Case No. 1:12-cr-00360-DAD
12                   Plaintiff,
13           v.
14
15                                                       NOTICE OF REQUEST AND REQUEST
      RAYMOND ARTHUR GENTILE,                            TO SEAL DOCUMENTS AND ORDER
16                   Defendant.
17
18    TO:    THE ABOVE ENTITLED COURT AND TO THE UNITED STATES
19           ATTORNEY FOR THE EASTERN DISTRICT OF CALFIORNIA:

20           Defendant, Raymond Arthur Gentile, by and through his attorney Emily de Leon,
21    hereby requests that the Mr. Gentile’s updated medical records referenced in Defendant’s
22    Supplemental Brief be filed under seal with a copy being served upon the United States
23    Attorney.
24           This request is made pursuant to Local Rule 141(a) which states that documents can be
25    sealed only by written order of the United States District Court. Under the Local Rule access to
26    all documents filed under seal is restricted to the Court and authorized court personnel.
27           The contents of Mr. Gentile’s medical records set out confidential and sensitive
28    information that is subject to the Defendant’s privacy rights. The content in the medical
      records goes beyond the general description of his medical conditions described in the Motion
                                                      1
                                    REQUEST TO FILE UNDER SEAL AND ORDER
                                        CASE NO.: 1:12-00360-DAD
     Case 1:12-cr-00360-DAD-BAM Document 333 Filed 12/17/20 Page 2 of 2

 1    and further contains detailed information, including prescription information and mental health
 2    diagnoses.
 3             Accordingly, it is requested that the Medical Records be sealed with a copy served
 4    electronically upon the United States Attorney.
 5
 6
 7                                              Respectfully submitted,
 8    Dated:       December 16, 2020      By: /s/Emily de Leon
 9                                            EMILY DE LEON
                                              Attorney for RAYMOND GENTILE
10
11
12
13
14                                                ORDER

15
16             For reasons set forth above, the Defendants request to have the Medical Records be

17    filed Under Seal is granted with a copy being served upon the United States Attorney.

18
19    IT IS SO ORDERED.

20       Dated:      December 17, 2020
21                                                      UNITED STATES DISTRICT JUDGE

22
23
24
25
26
27
28


                                                       2
                                     REQUEST TO FILE UNDER SEAL AND ORDER
                                         CASE NO.: 1:12-00360-DAD
